      CARDI & EDGAR
       --------LLP
                                                                        fViEI\J10 ENDORSED                                              Partners
                                                                                                                                      Dawn M. Cardi
                                                                                                                                      Chad L. Edgar

                                                                                                                                        Associates
                                                                                                                                      Robyn L. Enes
                                                                                                                                     Joanna C. Kahan

                                                                                                                                       Of counsel
                                                                                                                                      Diane Ferrone


                                                                                December 19, 2019

   Via ECF and E-mail
                                                                                                             USDC SDNY
                                                                                                             DOCUMENT
   Hon. Andrew L. Carter, Jr.                                                                                ELECTRONICALLY FILED
   United States District Court Judge                                                                        DOC#:-------=--=---
   Southern District of New York                                                                             DATE FILED: 1'2.-'3 0-\<\
   40 Foley Square
   New York, NY 10007

                                        Re: United States v. Kashawn Lyons, et al., 18 Cr. 320 (ALC)

   Your Honor:

          I am CJA counsel to Kashawn Lyons, who was sentenced on November 15, 2019, and Judgment
   was entered by the Court on December 3, 2019.

          During Mr. Lyons' sentencing, I neglected to ask that the Court include in the judgment: (1) that
   Mr. Lyons be housed as close as possible to the New York City metropolitan area to facilitate visits with
   his family; and (2) that the Court recommend Mr. Lyons for RDAP, the BOP's Residential Drug Abuse
   Program.

          I respectfully request that an amended judgment be issued including these two recommendations.
   I apologize for the oversight.


                                                                                 Respectfully submitted,

                                                                                          Isl

                                                                                 Dawn M. Cardi
                                                                                          '                                                    .

                                                                                        application is             ~ranted.··· ·

    cc:      AUSA Jacob Warren (via ECF and email)
             AUSA Justin Rodriquez (via ECF and email)
                                                                                  Andrew L. Carter Jr, U.S.D.J.
                                                                                                               /~'J--.
                                                                                  Dated: \)a.c.Q.'(r)'\>Q.i' "3C> 2.c \'\.
                                                                                                       NY, New York

99 Madison Avenue; 8th Floor, New York, NY 10016 • 212.481.7770 TELEPHONE   •   212.271.0665   FACSIMILE •   917.543.9993   CELL •   card1edgarlaw.corn
